IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JERRY D. EZELL,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-2985

REEMPLOYMENT
ASSISTANCE APPEALS
COMMISSION and WAL-MART
ASSOCIATES, INC.,

      Appellees.


_____________________________/

Opinion filed March 20, 2015.

An appeal from an order from the Reemployment Assistance Appeals
Commission.

Frank E. Brown, Chairman.

Jerry D. Ezell, pro se, Appellant.

Louis A. Gutierrez, Tallahassee, for Appellees.




PER CURIAM.

      AFFIRMED.

MARSTILLER, RAY, and SWANSON, JJ., CONCUR.